DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
While the election made on 20 January 2022 is acknowledged, the pending claims as amended below are allowable, and so the restriction requirement as set forth in the Office action mailed on 10 December 2021 has been reconsidered pursuant to MPEP § 821.04(a) and is hereby withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Douglas Holtz on 28 April 2022.

The application has been amended as follows: 

1. 	(Currently Amended) A shaping device, comprising:
	a conveyor belt wound on driving rollers within a housing and on which a sheet is placed for conveyance along a convexly curved route extending from a loading port to a discharge port of the housing, the sheet distending due to being irradiated with electromagnetic waves to form a three-dimensional image;
	an irradiator that irradiates the electromagnetic waves on the sheet placed on the conveyor belt; and
	at least one heater that heats the conveyor belt, the shaping device maintaining a constant temperature of the entire conveyor belt within the housing.

	3.	(Currently Amended) The shaping device according to claim 1, wherein
	the at least one heater is disposed at least upstream from the irradiator[ with respect to a conveyance direction of the conveyor belt.
	4.	(Currently Amended) The shaping device according to claim 3,[
 wherein the at least one heater[ comprises a first heater disposed below a conveyance surface of the conveyor belt and a second heater disposed above the conveyance surface, the first heater and the second heater being disposed upstream from the irradiator[ with respect to the conveyance direction.

	5.	(Currently Amended) The shaping device according to claim 3, wherein the at least one heater further[
 comprises at least one heater disposed downstream from the irradiator[ with respect to the conveyance direction[

	6.	(Currently Amended) The shaping device according to claim[ 4, further comprising:
	[ the conveyance surface[ with respect to the conveyance direction.

	8.	(Currently Amended) The shaping device according to claim 7, wherein the temperature adjuster is configured to cool[ is configured to heat[
	9.	(Currently Amended) The shaping device according to claim 7,[
 wherein the temperature adjuster[ comprises a piping that passes through an inner side of the conveyor belt and that circulates a thermal medium.

	10.	(Currently Amended) The shaping device according to claim 9, wherein, on the inner side of the conveyor belt, the piping passes through at least positions upstream and downstream from the irradiator[ with respect to the conveyance direction of the conveyor belt, and through a position facing the irradiator across a conveyance surface of the conveyor belt.

	11.	(Currently Amended) The shaping device according to claim[ 8, wherein the temperature adjuster comprises a piping passing through an inner side of the conveyor belt and circulating a thermal medium, and wherein the piping circulates the thermal medium in a condition having a temperature lower than the reference temperature when the temperature of the conveyor belt heated by the at least one heater is higher than the reference temperature, and circulates the thermal medium in a condition having a temperature higher than the reference temperature when the temperature of the conveyor belt heated by the at least one heater is lower than the reference temperature.

	12.	(Currently Amended) The shaping device according to claim 7,[
 wherein the temperature adjuster[ comprises at least one fan that blows toward the conveyor belt.

	13.	(Currently Amended) The shaping device according to claim 12,[
 wherein the at least one fan[ comprises a first fan disposed upstream from the irradiator[ with respect to the conveyance direction of the conveyor belt, a second fan disposed downstream from the irradiator[ with respect to the conveyance direction, and a third fan disposed at a position facing the irradiator across[ a conveyance surface of the conveyor belt.

	15.	(Currently Amended) The shaping device according to claim 12, wherein[ configured to cool the conveyor belt[ whereby a rotational speed of the at least one fan is changed in accordance with the temperature of the conveyor belt heated by the at least one heater.

	18.	(Currently Amended) A production method for a shaped object using the shaping device according to claim 1, the production method comprising:
	heating[ the conveyor belt;
	placing[ the sheet on the heated conveyor belt, and conveying the sheet; and
	irradiating the conveyed sheet with the electromagnetic waves.





Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While it is generally known to provide a shaping device with a conveyor belt for conveying a sheet of material to be subjected to irradiative heat so as to induce expansion/distension of one or more portions of the sheet, including for example a sheet comprising foamable material on which thermally absorbing ink has been printed so as to form a three-dimensional image by the irradiation, while it is generally known to provide one or more devices for impacting temperature of a conveyor belt, including for example a dedicated belt heater and/or a belt cooling device, while it is generally known to provide a housing through which such a sheet of material is configured to pass for printing and/or irradiation, and while it is generally known to control a conveyance route of such a sheet to, during, and subsequent to irradiation, the prior art of record does not teach or fairly suggest the claimed combination of components with their claimed configuration, in particular whereby the claimed conveyor belt is provided, wound on the claimed rollers within the claimed housing and on which the claimed sheet is placed for conveyance along the claimed convexly curved route extending from the claimed loading port to the claimed discharge port, the sheet distending as claimed to form the claimed image, with an irradiator being provided and configured as claimed, and with the claimed at least one heater being provided, the claimed device maintaining the claimed constant temperature of the belt within the claimed housing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
See at least the abstract and figures of the additional prior art hereby made of record, which additional prior art is considered pertinent to Applicant’s disclosure but does not teach or fairly suggest the claimed combination of components with their claimed configuration as outlined under the Reasons for Allowance set forth above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Atul P. Khare/Primary Examiner, Art Unit 1742